Appeal by the People from an order of the County Court, Suffolk County, dated June 30, 1972, dismissing, in the interests of justice, an indictment charging defendant with criminally selling a dangerous drug in the third degree and criminal possession of a dangerous drug in the sixth degree, the dismissal being based upon a decision of the trial court at the end of a jury trial. By a prior order dated July 23, 1973, as amended by a further order dated April 28, 1976, this court reversed the order, on the law, reinstated the indictment, and ordered a new trial. On March 29, 1977 the Court of Appeals reversed the order of this court and remitted the case to this court with directions that the appeal to this court be dismissed (People v Casiel, 42 AD2d 762, revd 41 NY2d 945). Accordingly, the appeal is dismissed. Gulotta, P. J., Hopkins, Martuscello and Rabin, JJ., concur.